UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2594


GARY ALAN GLASS,

                Plaintiff - Appellant,

          v.

ANNE ARUNDEL COUNTY; MARK COLLIER, Individually and in his
official capacity as an Anne Arundel County Police Officer;
JAMES E. TEARE, SR., Individually and in his official
capacity as an Anne Arundel County Chief of Police; UNKNOWN
COUNTY EMPLOYEE X,

                Defendants - Appellees,

          and

JAMES SCOTT DAVIS, Individually and in his official capacity
as an Anne Arundel County Police Department Lieutenant;
CHRISTINE RYDER, Individually and in her official capacity
as an Anne Arundel County Police Department Central Records
Manager; BRENDA FRASER, Individually and in her official
capacity as an Anne Arundel County Police Department Central
Records Deputy Manager; JOHN GILMER, Individually and in his
official   capacity  as  an   Anne  Arundel   County  Police
Department Sergeant,

                Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-01901-JFM)


Submitted:   December 16, 2016              Decided:   January 18, 2017


Before KING, DUNCAN, and FLOYD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Cary J. Hansel, HANSEL LAW, PC, Baltimore, Maryland, for
Appellant.    Nancy McCutchan Duden, County Attorney, Jay H.
Creech, Senior Assistant County Attorney, Annapolis, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Gary Alan Glass seeks to appeal the district court’s order

granting judgment as a matter of law to Mark Collier, one of

several     defendants   in   this     civil     rights    action.       Before

addressing the merits of Glass’ appeal, we first must be assured

that we have jurisdiction.           Porter v. Zook, 803 F.3d 694, 696

(4th Cir. 2015).     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      “Ordinarily, a district court order is not final

until it has resolved all claims as to all parties.”                     Porter,
803 F.3d at 696 (internal quotation marks omitted); see Fed. R.

Civ. P. 54(b).      Generally, “a final decision is one that ends

the litigation on the merits and leaves nothing for the court to

do but execute the judgment.”              Ray Haluch Gravel Co. v. Cent.

Pension Fund of Int’l Union of Operating Eng’rs & Participating

Emp’rs, 134 S. Ct. 773, 779 (2014) (internal quotation marks

omitted).

     Here, the district court stayed Glass’ claim against Anne

Arundel   County   (“the   County”)        alleged   in   Count   Four   of   his

complaint, and proceeded to discovery and trial on Glass’ claim

against Collier.     After the court granted judgment as a matter

of law to Collier, the court’s written order entered judgment in

                                       3
favor    of    Collier,    but     was   silent       as    to   the     stayed    claim.

Although the district court’s order closed the case, “even if a

district court believes it has disposed of an entire case, we

lack appellate jurisdiction where the court in fact has failed

to enter judgment on all claims.”                  Porter, 803 F.3d at 696-97;

see also Lamp v. Andrus, 657 F.2d 1167, 1169 (10th Cir. 1981),

(“Rule 54(b) . . . does not contemplate ‘implicit adjudication’

of    claims.”),     abrogated     on    other     grounds       by,    Lewis     v.   B.F.

Goodrich      Co.,   850 F.2d 641     (10th   Cir.      1988).          Because   the

district court’s order is silent as to the stayed claim, the

order Glass seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                          See Porter, 803
F.3d at 699; see also Penn-Am. Ins. Co. v. Mapp, 521 F.3d 290,

295    (4th   Cir.    2008)      (noting    that      an    order      administratively

closing a case does not amount to a final, appealable order).

       Accordingly,        we     dismiss       the        appeal      for      lack    of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court     and    argument      would      not   aid    the   decisional

process.



                                                                                DISMISSED




                                            4